 Case: 1:20-cv-00632-SJD-KLL Doc #: 4 Filed: 10/15/20 Page: 1 of 4 PAGEID #: 101




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

MIKE REDFORD,                                         Case No. 1:20-cv-632
     Plaintiff,
                                                      Dlott, J.
       vs                                             Litkovitz, M.J.

UNIRUSH FINANCIAL                                     REPORT AND
SERVICE, LLC, et al.,                                 RECOMMENDATION
     Defendants.

       Plaintiff Mike Redford, an inmate at the Calhoun State Prison in Morgan, Georgia, has

filed this civil action. This matter is before the Court on plaintiff’s motion to proceed in forma

pauperis. (Doc. 1). For the reasons that follow, plaintiff’s motion should be denied.

       A prisoner’s right to proceed in forma pauperis has been restricted by Congress. In

accordance with section 804(d) of the Prison Litigation Reform Act (PLRA) of 1995, Pub. L.

No. 104-134, 110 Stat. 1321, amending 28 U.S.C. § 1915:

       In no event shall a prisoner bring a civil action or appeal a judgment in a civil action
       or proceeding under this section if the prisoner has, on 3 or more prior occasions,
       while incarcerated or detained in any facility, brought an action or appeal in a court
       of the United States that was dismissed on the grounds that it is frivolous, malicious,
       or fails to state a claim upon which relief may be granted, unless the prisoner is
       under imminent danger of serious physical injury.

28 U.S.C. § 1915(g).

       Mr. Redford is prohibited by § 1915(g) from proceeding in forma pauperis in this case

because at least three prior complaints filed by him while he has been a prisoner were dismissed

as frivolous or for failure to state a claim upon which relief may be granted. See Redford v.

Lewis, 1:04-cv-1636-WBH (N.D. Ga. June 30, 2004) (Doc. 5); Redford v. Hamil, 1:04-cv-933-

WBH (N.D. Ga. July 29, 2004) (Doc. 13); and Redford v. Gwinnett County Judicial Circuit,

1:02-cv-2739-WBH (N.D. Ga. Dec. 2, 2002) (Doc. 2). See also Redford v. James, No. 1:14-cv-
 Case: 1:20-cv-00632-SJD-KLL Doc #: 4 Filed: 10/15/20 Page: 2 of 4 PAGEID #: 102




2043-WSD (N.D. Ga. June 27, 2014) (Doc. 2) (denying plaintiff’s motion for leave to proceed in

forma pauperis based on “three strikes”).

       In view of his three “strikes,” Mr. Redford may not proceed in forma pauperis unless he

falls within the statutory exception set forth in 28 U.S.C. § 1915(g), which applies to prisoners

who are “under imminent danger of serious physical injury.” Under the plain language of the

statute, plaintiff must be in imminent danger at the time that he seeks to file his suit in federal

court to qualify for the exception to the “three strikes” provision of § 1915(g). See Vandiver v.

Vasbinder, 416 F. App’x 560, 561-62 (6th Cir. 2011) (and cases cited therein) (holding in

accordance with other circuit courts that “the plain language of § 1915(g) requires the imminent

danger to be contemporaneous with the complaint’s filing”); accord Chavis v. Chappius, 618

F.3d 162, 169 (2d Cir. 2010) (citing Malik v. McGinnis, 293 F.3d 559, 563 (2d Cir. 2002));

Ciarpaglini v. Saini, 352 F.3d 328, 330 (7th Cir. 2003); Martin v. Shelton, 319 F.3d 1048, 1050

(8th Cir. 2003); Abdul-Akbar v. McKelvie, 239 F.3d 307, 312 (3d Cir. 2001) (en banc); Medberry

v. Butler, 185 F.3d 1189, 1193 (11th Cir. 1999); Banos v. O’Guin, 144 F.3d 883, 884 (5th Cir.

1998) (per curiam); Chase v. O’Malley, 466 F. App’x 185, 186-87 (4th Cir. 2012) (per curiam).

Cf. Pointer v. Wilkinson, 502 F.3d 369, 371 n.1 (6th Cir. 2007). “By using the term ‘imminent,’

Congress indicated that it wanted to include a safety valve for the ‘three strikes’ rule to prevent

impending harms, not those harms that had already occurred.” Abdul-Akbar, 239 F.3d at 315.

       The Court is unable to discern from plaintiff’s complaint, as amended, any facts showing

he meets the statutory exception. Because plaintiff has failed to allege particular facts showing

any action by the named defendants at the time he commenced this action that places him in

immediate or impending threat of serious physical injury, he does not meet the exception to the


                                                  2
 Case: 1:20-cv-00632-SJD-KLL Doc #: 4 Filed: 10/15/20 Page: 3 of 4 PAGEID #: 103




“three strikes” rule set forth in 28 U.S.C. § 1915(g).

                        IT IS THEREFORE RECOMMENDED THAT:

        1.   Plaintiff’s motion to proceed in forma pauperis (Doc. 1) be DENIED.

        2.   Plaintiff be ordered to pay the full $400 fee ($350 filing fee plus $50 administrative

fee) required to commence this action within thirty (30) days, and that plaintiff be notified that

his failure to pay the full $400 fee within thirty days will result in the dismissal of his action.

See In re Alea, 286 F.3d 378, 382 (6th Cir. 2002).

        3.   The Court certify pursuant to 28 U.S.C. § 1915(a)(3) that for the foregoing reasons

an appeal of any Order adopting this Report and Recommendation would not be taken in good

faith. See McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir. 1997).




Date:    10/15/2020
                                                         Karen L. Litkovitz
                                                         United States Magistrate Judge




                                                   3
 Case: 1:20-cv-00632-SJD-KLL Doc #: 4 Filed: 10/15/20 Page: 4 of 4 PAGEID #: 104




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

MIKE REDFORD,                                        Case No. 1:20-cv-632
     Plaintiff,
                                                     Dlott, J.
       vs                                            Litkovitz, M.J.

UNIRUSH FINANCIAL
SERVICE, LLC, et al.,
     Defendants.
                                            NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

objections to this Report & Recommendation (“R&R”) within FOURTEEN (14) DAYS after

being served with a copy thereof. That period may be extended further by the Court on timely

motion by either side for an extension of time. All objections shall specify the portion(s) of the

R&R objected to, and shall be accompanied by a memorandum of law in support of the

objections. A party shall respond to an opponent’s objections within FOURTEEN DAYS after

being served with a copy of those objections. Failure to make objections in accordance with this

procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140 (1985); United States

v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                 4
